DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-7, Claims 1-8, in the reply filed on 21 September 2022 is acknowledged. However, claim 4 recites feature of a non-elected Species III, particularly “a second plate portion 94A that extends in a direction intersecting the first plate 93”, shown at least in Figures 13 and 15. Claim 5 recites features of another non-elected Species V, particularly “a plurality of bus bars 101, 111, and the bus bars are arranged so as to overlap one another with a gap, shown at least in Figures 19 and 20. 
Therefore, claims 1-3 and 6-8 are considered for examination and claims 4 and 5 are withdrawn for prosecution since the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. [JP2017123733A].
Regarding claim 1, Takahashi discloses a coil device (e.g., 20, Abstract, Figures 2 and 3) comprising:
a coil unit that includes a coil (e.g., 21) and a magnetic core (e.g., 26, Abstract, Figure 4);
a case (e.g., 33/34, Abstract, page 3, Fig. 2-4) that is made of resin and that houses the coil unit, and
a bus bar (e.g., portion 23, Abstract, page 2, Fig. 3) that includes a connection portion (e.g., 14, Fig. 3) that can be connected to a conductive path of a circuit board (e.g., 11A laminated on surface 41, Abstract, page 2), and that is held in close contact with the case (e.g., 33/34 filled with resin 38, page 3, Fig. 3), wherein
the case 33/34 includes a mounting portion (e.g., 35, page 3, Fig. 2 and 4) that can be mounted on a face of the circuit board (e.g., laminated 11A and 41).
Regarding claim 2, Takahashi discloses the bus bar (e.g., 23) includes a plurality of the connection portions (see Figure 4), and a main body portion that is shaped like a plate and that connects the connection portions to each other (e.g., electrically connected through coil 21), the two faces of the main body portion being in close contact with the case (i.e., both sides of portion 23 embedded in resin 38 which is part of case 33/34, see Fig. 3).
Regarding claim 3, Takahashi discloses the bus bar (e.g., 23) is shaped like a plate, and the plate face of the bus bar is held by the case (33/34) in the orientation intersecting the face of the circuit board (e.g., vertical portion of 23, shown in Figure 3, intersecting laminated 11A and surface 41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Park et al. [U.S. Pub. No. 20170032888 A1].
Regarding claim 6, Takahashi discloses the circuit board (e.g., laminated 11A and surface 41) on which the mounting portion (e.g., 35) is mounted.
Takahashi discloses the instant claimed invention discussed above except for the circuit board includes a through hole into which the connection portion is inserted and soldered.
Park discloses circuit board (e.g., 10, Paragraph 0084, Fig. 1) includes a through hole into which connection portion (connection portions of bus bars of coil 130, 140 bent downward, Fig. 1) is inserted and soldered.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have circuit board includes through hole into which connection portions are inserted and soldered as taught by park to the circuit board of Takahashi to provide the device with alternative connection to the circuit board for flexibility in assembly.
Regarding claim 7, Takahashi discloses the coil device with circuit board and
a heat dissipation member (e.g., 40) that is placed on the circuit board (e.g., laminated 11A and surface 41), wherein
the circuit board is a printed circuit board, and the printed circuit board is placed on the heat dissipation member 40 (see page 3, Figure 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sumida [WO 2016114099 A1].
Regarding claim 8, Takahashi discloses the instant claimed invention discussed above including a frame 60 mounted on the circuit board (e.g., laminated 11A and surface 41) the case (e.g., 33/34) being fixed to the frame 60 except for the frame is made of resin. 
Sumida discloses a frame 11 is made of resin (e.g., synthetic resin, page 2, Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use resin material for the frame as taught by Sumida to provide the device with a frame that is heat resistant to prolong the life of the device which generates heat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837 


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837